Title: From Thomas Jefferson to Thomas Leiper, 21 August 1807
From: Jefferson, Thomas
To: Leiper, Thomas


                        
                            Dear Sir
                            
                            Monticello Aug. 21. 07
                        
                        I pray you to consider this letter so confidential as not to be hinted even, to your most intimate friends.
                            you propose General Steele as the successor to the present collector. the following circumstances are to be considered. it
                            is indispensable that the head of the Indian department reside at the seat of government. Genl. Shee was apprised of this
                            at the time of his appointment. it was soon percieved that this was so ineligible to him as to countervail the benefit of
                            the appointment & place him in doubt whether he would not rather relinquish it. we gave him time for his removal
                            accomodated to his own views: and this has gone over without being noticed, because I had reason to expect a vacancy in
                            the Collectorship, and had made up my mind to give him that, & the Indian Agency to a person residing in Washington. as
                            I suppose Genl. Shee the person whom it is most material to take care of, I wish your candid opinion whether the
                            arrangement I propose is not more desirable than that which would oblige Shee to remove or resign?
                        I never expected to be under the necessity of wishing success to Bonaparte. but the English being equally
                            tyrannical at sea as he is on land, & that tyranny bearing on us in every point of either honor or interest, I say,
                            ‘down with England,’ and as for what Buonaparte is then to do to us, let us trust to the chapter of accidents. I cannot,
                            with the Anglomen, prefer a certain present evil to a future hypothetical one. I salute you with friendship &
                            respect.
                        
                            Th: Jefferson
                            
                        
                    